Citation Nr: 1818520	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.   12-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for major depression disorder (MDD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an anxiety disorder.

4.  Entitlement to service connection for major depression disorder (MDD).

5.  Entitlement to service connection for schizophrenia. 

6.  Entitlement to service connection for an anxiety disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include MDD, schizophrenia, and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2012 VA Form 9, the Veteran requested to have a Board hearing regarding the issues on appeal.  In a December 2016 letter, the Veteran's attorney indicated that the Veteran wished to withdraw his request for a Board hearing.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.

In his claim, the Veteran stated he was seeking service connection for MDD, schizophrenia, and an anxiety disorder.  The Veteran's private and VA treatment records include multiple mental health diagnoses to include MDD, schizophrenia, an anxiety disorder, and personality disorder.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has combined the claims of entitlement to service connection for MDD, entitlement to service connection for schizophrenia, and entitlement to service connection for an anxiety disorder, and recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include MDD, schizophrenia, and an anxiety disorder.
 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include MDD, schizophrenia, and an anxiety disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the September 2004 rating decision, the RO denied entitlement to service connection for MDD.  The Veteran did not appeal and the decision is final.

2.  Some of the additional evidence received since the September 2004 RO decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for MDD.

3.  In the September 2004 rating decision, the RO denied entitlement to service connection for schizophrenia.  The Veteran did not appeal and the decision is final.

4.  Some of the additional evidence received since the September 2004 RO decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.

5.  In the August 1975 decision, the RO denied entitlement to service connection for a nervous condition.  The Veteran did not appeal and the decision is final.
6.  Some of the additional evidence received since the August 1975 RO decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for an anxiety disorder previously claimed as a nervous condition.


CONCLUSIONS OF LAW

1. The September 2004 rating decision that denied service connection for MDD is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017).  

2.  New and material evidence having been received, the claim for service connection for MDD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The September 2004 rating decision that denied service connection for schizophrenia is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017).  

4.  New and material evidence having been received, the claim for service connection for  schizophrenia is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5. The August 1975 rating decision that denied service connection for a nervous condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017).  

6.  New and material evidence having been received, the claim for service connection for an anxiety disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2010 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records and post-service treatment records.

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Laws and Regulations 

Generally, an unappealed RO rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, upon the receipt of "new and material" evidence, a Veteran may request that VA reopen a claim.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means that evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet.  App.110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App.510 (1992).

A.  MDD 

The Board finds that the Veteran has submitted new and material evidence to warrant a reopening of his previously denied claim entitlement to service connection for MDD.  

In February 2009 VA Form 119, the RO indicated that the Veteran would like to reinstate his previous claim.

The Veteran's original claim to entitlement to service connection for MDD was submitted in April 2004.  The RO denied this original claim in the September 2004 rating decision.  In September 2010, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the September 2004 notification.  38 C.F.R. § 3.156 (b).  As such, the September 2004 rating decision denying entitlement to service connection for MDD became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final September 2004 rating decision included service treatment records (STRs).  The STRs were silent for any complaints, treatment, or diagnoses of any mental conditions.  The evidence also included VA treatment records from VAMC, Gainesville from September 2002 through July 2004 and VAMC, Coatesville from March 1975 through November 1987.  These VA treatment records show diagnoses and treatment for several mental conditions that included MDD.  Furthermore, the evidence included competency evaluation from DR. JH and Dr. JN and treatment records from C. Behavioral Services, P.A., which show the Veteran was treated and diagnosed for depression.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the February 2009 petition to reopen service connection (i.e., received since the September 2004 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which show the Veteran's current MDD treatment and the Veteran's lay statements, which contend that the Veteran's condition is related to service.  In a December 2010 letter, the Veteran wrote that he received treatment for his condition since 1975 and ever since he was out of the service.  The Veteran indicated that his mental health conditions were related to his military service.

Upon review of the record, the Board finds that some of the evidence received since the September 2004 RO decision is new and material.  Specifically, the lay statement by the Veteran is both new and material, as his statement suggests that his current MDD is related to his military service.  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).        

B.  Schizophrenia

The Board finds that the Veteran has submitted new and material evidence to warrant a reopening of his previously denied claim entitlement to service connection for schizophrenia.  

In February 2009 VA Form 119, the RO indicated that the Veteran would like to reinstate his previous claim.

The Veteran's original claim to entitlement to service connection for schizophrenia was in April 2004.  The RO denied this original claim in the September 2004 rating decision.  In September 2010, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the September 2004 notification.  38 C.F.R. § 3.156 (b).  As such, the September 2004 rating decision denying entitlement to service connection for schizophrenia became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final September 2004 rating decision included service treatment records (STRs).  The STRs were silent for any complaints, treatment, or diagnoses of any mental conditions.  The evidence also included VA treatment records from VAMC, Gainesville from September 2002 through July 2004 and VAMC, Coatesville from March 1975 through November 1987.  These VA treatment records show diagnoses and treatment for several mental conditions that included schizophrenia.  Furthermore, the evidence included competency evaluation from DR. JH and Dr. JN and treatment records from C. Behavioral Services, P.A., which show the Veteran was treated and diagnosed for a schizotypal personality disorder.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the February 2009 petition to reopen service connection (i.e., received since the September 2004 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which show the Veteran's current treatment and the Veteran's lay statements, in which he contends that his current condition is related to service.  In December 2010 letter, the Veteran wrote that he received treatment for his condition since 1975 and ever since he was out of the service.  He asserted that as the condition has been present since the year following discharge from active service, service connection is warranted.  The Veteran wrote that he had been diagnosed with several mental health conditions including schizophrenia.  The Veteran indicated that his mental health conditions were related to his military service

Upon review of the record, the Board finds that some of the evidence received since the September 2004 RO decision is new and material.  Specifically, the lay statement by the Veteran is both new and material, as his statement suggests his current diagnosis is related to his military service and that symptoms of schizophrenia were manifested within one year after discharge from active service.  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

C.  Anxiety Disorder 

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim entitlement to service connection for an anxiety disorder.  

In February 2009 VA Form 119, the RO indicated that the Veteran would like to reinstate his previous claim.

The Veteran's original claim to entitlement to service connection for an anxiety disorder claimed as a nervous condition was in April 1975.  In an April 1975 rating decision, the RO denied entitlement to service connection for a nervous condition on the basis that no current psychiatric condition was shown.  Additional evidence consisting of a June 1975 examination report was added to the claims file. By letter dated in August 1975, the RO indicated that the claim for service connection for a nervous condition remained denied.  In September 2010, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the August 1975 notification.  38 C.F.R. § 3.156 (b).  As such, the August 1975 rating decision denying entitlement to service connection for a nervous condition became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final August 1975 decision included service treatment records (STRs).  The STRs were silent for any complaints, treatment, or diagnoses of any mental conditions.  Also, included was a June 1975 VA psychiatric examination.  The VA examiner diagnosed the Veteran with situational adjustment disorder.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the February 2009 petition to reopen service connection (i.e., received since the August 1975 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which show the multiply diagnoses of several mental health conditions to include his current anxiety disorder diagnosis and treatment.  Furthermore, the evidence included competency evaluation from DR. JH and Dr. JN and treatment records from C. Behavioral Services, P.A., which show the Veteran was treated and diagnosed for anxiety.  Lastly, the Veteran's lay statements, in which he contends his condition is related to service.  In December 2010 letter, the Veteran wrote that he received treatment for his condition ever since he was out of the service.  The Veteran indicated that his mental health conditions were related to his military service.

Upon review of the record, the Board finds that some of the evidence received since the August 1975 RO decision is new and material.  Specifically, the lay statement by the Veteran is both new and material, as his statement suggests that his current anxiety disorder may have begun in service.  Also, the additional evidence includes new diagnoses of different mental health conditions to include an anxiety disorder.  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).        





ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for MDD is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for schizophrenia is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for anxiety disorder is warranted.

REMAND

Service Connection for an Acquired Psychiatric Disorder, to include MDD, Schizophrenia, and an Anxiety Disorder.

The record reflects that the Veteran has been diagnosed with several mental conditions.  An April 1976 VA treatment document indicated that the Veteran complained of feeling depressed and anxious.  An October 1987 VA treatment record documented that, the Veteran was admitted to the VAMC.  The Veteran complained of auditory hallucinations, anxiety, insomnia, racing thoughts, mood swings, and poor appetite.  The Veteran reported that he had his first psychotic episode while still stationed in Germany in 1970 through 1974.  He indicated that he was discharged soon after and was seen for follow-up by a psychiatrist in a VA in San Juan, Puerto Rico.  An October 1987 VA treatment note documented the Veteran was diagnosed with schizophrenia.  A September 2004 VA treatment note documented that the Veteran was diagnosed with affective disorder, anxiety related disorders, personality disorders, depression, and substance addiction disorder.  

The Veteran has not been afforded a VA psychiatric examination or opinion for his claims.  In light of the foregoing evidence, a VA examination is needed to assess whether any current psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An August 2002 Florida State Hospital record shows that the Veteran reported that he was treated for schizophrenia at the Pennsylvania in 1975 and 1978.  An attempt to obtain any outstanding VA treatment records should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include any mental health treatment records of the Veteran from the Pennsylvania VA dated in 1975 and 1978.

2. Contact the Veteran and request that he identify or submit any additional private treatment records relating to the claimed psychiatric conditions.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records identified.

3.  After all available records have been associated with the claims file; schedule the Veteran for a VA examination to determine whether any acquired psychiatric disability is related to service.

The entire claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner is requested to list all current acquired psychiatric disabilities. 

For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to a disease or injury in service. 

The examiner is asked to address the Veteran's history and symptoms for his diagnosed schizophrenia.  The examiner should address whether the Veteran's schizophrenia manifested within a year of service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then after taking any additional development deemed necessary, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


